Pee OrBiAM.
The only question involved in this appeal is whether or not the court below was in error in sustaining defendant’s demurrer. ~Wq think not.
C. S., 511: “The defendant may demur to the complaint when it appears upon the face thereof, either that: (2) the plaintiff has not legal capacity to sue; . . . or (6) the complaint does not state facts sufficient to constitute a cause of action.” The rights of plaintiff are remitted to the judgment before mentioned, which plaintiff and defendant heretofore entered into before Judge Stack. She was sui juris and no mistake or fraud alleged.
The law in this cause has been settled by this Court in Lentz v. Lentz, 193 N. C., 742; S. c., 194 N. C., 673; Brown v. Brown, ante, 64. The judgment of the court below is
Affirmed.